Case 20-02035-CMB        Doc 45       Filed 02/09/21 Entered 02/09/21 19:18:22         Desc Main
                                     Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE                                            Bankruptcy No. 19-23010-CMB
 Nicki M. Todaro                                  Adversary No. 20-2035-CMB
            Debtor
                                                  Chapter 13

 Nicki M. Todaro
           Plaintiff                              Related Documents: 11, 38, 42, 43, 44
        v.
                                                  MOTION TO EXTEND TIME TO
 Wells Fargo Bank, N.A.                           ANSWER
            Defendant

 Wells Fargo Bank, N.A.
             Third Party Plaintiff

             v.

 PNC Bank, N.A.
            Third Party Defendant

                  PNC BANK, NA’S MOTION TO EXTEND TIME TO ANSWER

        AND NOW, comes Third Party Defendant, PNC Bank, N.A., by and through it’s counsel,

Brian C. Nicholas, Esq. and KML Law Group, P.C. seeking an Extension to File an Answer in

the above captioned matter:

(1)On or about April 29, 2020, Third Party Plaintiff, Wells Fargo Bank, NA filed the subject 3 rd

Party Complaint.

(2) On or about July 2, 2020, PNC Bank, NA filed a motion to dismiss the complaint in lieu of

an answer.

(3) The Court conducted oral argument on the motion and the matter was adjourned for briefing.

(4) PNC Bank, N.A. agreed to voluntarily withdraw the motion to dismiss and the Court entered

an Order on December 3, 2020. Pursuant to the Order an Answer was to be filed by January 6,

2021.
Case 20-02035-CMB        Doc 45      Filed 02/09/21 Entered 02/09/21 19:18:22            Desc Main
                                    Document      Page 2 of 3



(5) Pursuant to the Court’s prior order adjourning the motion to dismiss, counsel meet and

conferred regarding the case. At that time the parties were discussing the possibility of resolving

the matter.

(6) Counsel for PNC Bank, NA requested that Counsel for Wells Fargo Bank ask its client for

certain documents, namely the HUD-1 from the closing of the Wells Fargo loan as well and the

closing file for the Wells Fargo transaction to see if there was any way to resolve this matter

without having to incur excessive legal fees on both sides.

(7) Counsel for Wells Fargo advised that he would obtain same from his client. However, to

date same have not been provided.

(8) PNC Bank, NA is prepared to expeditiously proceed forward with this matter and zealously

defend the adversary proceeding.

(9) There would be no prejudice to Third Party Plaintiff in allowing the extension as PNC Bank,

N.A. previously filed a motion to dismiss in this matter and voluntarily agreed to withdraw it.

Wells Fargo has been well aware of PNC’s position in regard to this matter.

(9) PNC Bank, NA has valid and proper defenses to this matter and it would be unjust to prohibit

them from defending this matter. Attached hereto is the Answer that will be filed forthright.

(10) PNC Bank, NA respectfully requests that the Court allow this matter to be adjudicated on

the merits.
Case 20-02035-CMB       Doc 45    Filed 02/09/21 Entered 02/09/21 19:18:22              Desc Main
                                 Document      Page 3 of 3




WHEREFORE, Third Party Defendant, PNC Bank, NA respectfully requests that this Honorable

Court enter an Order granting the Motion to Extend the Time to Answer in this matter.



                                                   Respectfully Submitted,

Dated: 2/9/2021
                                                   /s/ Brian C. Nicholas, Esq.
                                                   ________________________
                                                   Brian C. Nicholas, Esq.
                                                   PA ID 317240
                                                   KML Law Group, P.C.
                                                   701 Market Street, Suite 5000
                                                   Philadelphia, PA 19106
                                                   201-549-2366
                                                   bnicholas@kmllgroup.com
